NOS.
12-10-00347-CR
     
12-10-00354-CR
      
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
MISTI
GENE YOUNGBLOOM,                      '                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '                 SMITH COUNTY,
TEXAS
                                                        
                                         
MEMORANDUM OPINION
                                                                  PER
CURIAM
            Appellant
has filed a motion to dismiss these appeals, and counsel has filed a motion to
withdraw.  No decision has been delivered in these appeals.  Accordingly,
Appellant’s motion to dismiss is granted, counsel’s motion to
withdraw is granted, and the appeals are dismissed. 
See Tex. R. App. P. 42.2(a).
            Opinion
delivered February 16, 2011.
            Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
                                                            (DO NOT PUBLISH)